DETAILED ACTION
Allowable Subject Matter
Claims 9, 17 are allowed.  
    
Claim 9 includes limitations directed towards 9. (Original) The apparatus of claim 6, wherein the ball launching member comprises a first end and a second end, wherein the first end comprise a first angled end configured to launch the ball at a first predetermined launch angle, wherein the second end comprise a second angled end configured to launch the ball at a second predetermined launch angle.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 17 includes limitations directed towards 17. (Original) The method of claim 16, wherein the ball launching member comprises a first end and a second end, wherein the first end comprise a first angled end configured to launch the ball at a first predetermined launch angle, wherein the second end comprise a second angled end configured to launch the ball at a second predetermined launch angle.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (https://digitalcommons.calpoly.edu/cgi/viewcontent.cgi?article=1382&context=mesp) in view of Ahn (KR 101295788 B1).  
                  
Regarding claim 1, Cogswell teaches 1. (Currently Amended) An apparatus, comprising: a frame comprising a plurality of rail sections, wherein a first rail section of the plurality of rail sections comprises one or more cavities configured to receive a rod that extends through the first rail section; See Fig. 5.1.  
Cogswell does teach a rotatable member coupled to a second rail section of the plurality of rail sections and a third rail section of the plurality of rail sections, See Fig. 5.1.      
Cogswell does teach wherein the rotatable member is configured to couple a ball striking device to the frame such that the ball striking device is free to rotate around the rotatable member in a single direction, and See Fig. 5.1, the striking member can be a golf club and/or is subcomponents. 
Cogswell does teach wherein the rod that extends through the first rail section is configured to keep the ball striking device from moving around the rotatable member at a fixed height based on which of the one or more cavities the rod extends through; See Fig. 5.1.      
Cogswell does teach and a ball launching member coupled to the frame, wherein the ball launching member is configured to strike a ball in order to cause the ball to launch See Fig. 5.1, the launching member can be considered to be a golf club and/or it's subcomponents. 
Ahn does teach causing the ball to launch off a platform. See Fig. 1, Item 1.      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
Regarding claim 2, Cogswell teaches 2. (Original) The apparatus of claim 1, wherein the ball striking device comprises at least one of a mallet, a golf club, a putter, a baton, a staff, or a ball striking rod.   See Fig. 5.1.  
         
Regarding claim 3, Cogswell teaches 3. (Original) The apparatus of claim 1, wherein the rotatable member further comprises: a clamping member configured to securely couple the ball striking device to the rotatable member; and one or more counterweights configured to counterbalance the ball striking device such that the ball striking device is balanced at a point near where the clamping member couples the ball striking device to the rotatable member.   See Fig. 5.1 which shows clamping members holding the golf club to the device.  See Page 17 of the Cogswell disclosure at the third from last paragraph which states "To accomplish the acceleration of a golfing stroke, we will use a counterweight on a slide.".
         
Regarding claim 4, Cogswell teaches 4. (Original) The apparatus of claim 1, wherein the clamping member is configured to clamp to a handle portion of the ball striking device, and wherein the clamping member is configured to not damage the handle portion of the ball striking device when the clamping member securely couples the ball striking device to the rotatable member.   See Fig. 5.1.  
                  
Regarding claim 6, Cogswell teaches 6. (Currently Amended) The apparatus of claim 1, wherein the ball launching member comprises a mallet.   See Figure 5.1 wherein the club and/or its subcomponents may be considered a mallet.
         
Regarding claim 7, Ahn teaches 7. (Original) The apparatus of claim 6, wherein a computing device is coupled with a recording element configured to capture at least one of still images or video of the ball when the ball is either launched by the ball launching member or struck by the ball striking device.   See Fig. 1, Item 40.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
Regarding claim 8, Ahn teaches 8. (Original) The apparatus of claim 6, wherein the platform is located at a top of the frame or a bottom of the frame.   See Fig. 1, Item 1.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
         
Claims 5, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cogswell (https://digitalcommons.calpoly.edu/cgi/viewcontent.cgi?article=1382&context=mesp) in view of Ahn (KR 101295788 B1) and Case Law (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B).

Regarding claim 5, Case Law teaches 5. (Original) The apparatus of claim 1, wherein when the rod is removed from the one or more cavities, the rotatable member is configured to rotate the ball striking device in the single direction at a speed that is dictated based on which of the one or more cavities the rod extends through prior to removal.   See Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As shown in Fig. 5.7 of Cogswell, it is known to use a cavity and a rod to initiate the swinging motion of the club.  Standard scientific principals will dictate the speed at which the club swings based on the location where the cavity and rod are placed on the first rail section.  No new and unexpected result would be obtained from utilizing a multiple number of cavities placed along the first rail to provide for additional club swing speed options.  These additional duplicate parts would change the height the club is held at prior to release and subsequently the swing speed of the club.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Case Law as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B).

Regarding claim 10, Cogswell teaches 10. (Currently Amended) A method, comprising: striking a ball with a ball striking apparatus, wherein the ball striking apparatus comprises: a frame comprising a plurality of rail sections, wherein a first rail section of the plurality of rail sections comprises one or more cavities configured to receive a rod that extends through the first rail section; a rotatable member coupled to a second rail section of the plurality of rail sections and a third rail section of the plurality of rail sections, wherein the rotatable member is configured to couple a ball striking device to the frame such that the ball striking device is free to rotate around the rotatable member in a single direction, and wherein the rod that extends through the first rail section is configured to keep the ball striking device from moving around the rotatable member at a fixed height based on which of the cavity the rod extends through; and a ball launching member coupled to the frame, wherein the ball launching member is configured to strike the ball in to cause the ball to launch off a platform; determining, based on a travel path of the ball, one or more parameters that indicate a quality of a surface; and storing the determined one or more parameters.   See the rejection on Claim 1 above as Claim 10 is an obvious variant.  See Figure 5.1.
Ahn does teach a separate element as a platform See Fig. 1, Item 1.  Cogswell can be considered to also show a platform which is the ground surface however Ahn more clearly shows a separate element as a surface.  The apparatus of Cogswell combined with Ahn analyze the ball movement wherein the surface qualities such as ground hardness, grass or green speed, club head surface hardness are indicative of the analysis.
Case Law does teach one or more cavities the rod extends through.  See Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As shown in Fig. 5.7 of Cogswell, it is known to use a cavity and a rod to initiate the swinging motion of the club.  Standard scientific principals will dictate the speed at which the club swings based on the location where the cavity and rod are placed on the first rail section.  No new and unexpected result would be obtained from utilizing a multiple number of cavities placed along the first rail to provide for additional club swing speed options.  These additional duplicate parts would change the height the club is held at prior to release and subsequently the swing speed of the club.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Case Law as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B).
         
Regarding claim 11, Ahn teaches 11. (Original) The method of claim 10, wherein the one or more parameters indicate at least one of a stimp of the surface, a bounce of the surface, a consistency of the surface, an aim of the surface, a ball striking ability of the surface, a spin of the surface, or a firmness of the surface.   See Fig. 1 noting item 40, the abstract and the entire document.  The analysis of the movements of the ball are indicative of the green surface speed, the hardness of the putter head etc….
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
Regarding claim 12, Cogswell teaches 12. (Original) The method of claim 10, wherein the ball striking device comprises at least one of a mallet, a golf club, a putter, a baton, a staff, or a ball striking rod.   See Fig. 5.1.  
         
Regarding claim 13, Cogswell teaches 13. (Currently Amended) The method of claim 10, wherein the rotatable member further comprises: a clamping member configured to securely couple the ball striking device to the rotatable member; and one or more counterweights configured to counterbalance the ball striking device such that the ball striking device is balanced at a point near where the clamping member couples the ball striking device to the rotatable member.   See Fig. 5.1 which shows clamping members holding the golf club to the device.  See Page 17 of the Cogswell disclosure at the third from last paragraph which states "To accomplish the acceleration of a golfing stroke, we will use a counterweight on a slide.".
         
Regarding claim 14, Cogswell teaches 14. (Original) The method of claim 10, wherein the clamping member is configured to clamp to a handle portion of the ball striking device, and wherein the clamping member is configured to not damage the handle portion of the ball striking device when the clamping member securely couples the ball striking device to the rotatable member.   See Fig. 5.1.  
         
Regarding claim 15, Case Law teaches 15. (Original) The method of claim 10, wherein when the rod is removed from the one or more cavities, the rotatable member is configured to rotate the ball striking device in the single direction at a speed that is dictated based on which of the one or more cavities the rod extends through prior to removal.   See Reference In re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As shown in Fig. 5.7 of Cogswell, it is known to use a cavity and a rod to initiate the swinging motion of the club.  Standard scientific principals will dictate the speed at which the club swings based on the location where the cavity and rod are placed on the first rail section.  No new and unexpected result would be obtained from utilizing a multiple number of cavities placed along the first rail to provide for additional club swing speed options.  These additional duplicate parts would change the height the club is held at prior to release and subsequently the swing speed of the club.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Case Law as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B).
         
Regarding claim 16, Cogswell teaches 16. (Currently Amended) The method of claim 10, wherein the, wherein the ball launching member comprises a mallet. See Figure 5.1 wherein the club and/or its subcomponents may be considered a mallet.

Regarding claim 18, Ahn teaches 18. (Original) The apparatus of claim 16, wherein the platform is located at a top of the frame or a bottom of the frame.   See Fig. 1, Item 1.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
Regarding claim 19, Ahn teaches 19. (Original) The method of claim 16, wherein the one or more parameters that indicate the quality of the surface are determined by a computing device, wherein the computing device is coupled with a recording element configured to capture at least one of still images or video of the ball when the ball is either launched by the ball launching member or struck by the ball striking device.   See Fig. 1, Item 40.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).
         
Regarding claim 20, Ahn teaches 20. (Original) The method of claim 19, further comprising capturing, with the recording element, the travel path of the ball.    See Abstract.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cogswell with Ahn to record the movements of a golf ball after the golf ball is struck (See Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711